W. Allen, J.
The only question is, whether there was any evidence of consideration for the note declared on.
The contract, though not a statutory indenture of apprenticeship, was valid between the parties to this suit; and, under it, the plaintiff had a right, against the defendant, to the services of his minor son. Day v. Everett, 7 Mass. 145. Lobdell v. Allen, 9 Gray, 377, 381. Caden v. Farwell, 98 Mass. 137. The release of the right to such service was therefore a sufficient consideration.
Besides, the son was in the actual service of the plaintiff, and the condition of his leaving that service and obtaining higher wages was the giving of the release by the plaintiff. The case finds that the defendant was pecuniarily benefited, and the plaintiff pecuniarily damaged, by the loss of services, which would not have occurred but for the release.

Exceptions overruled.